HATCH,. J.
In principle this case cannot be distinguished from the doctrine laid down in Thomas v. Thomas, 131 N. Y. 205, 30 N. E. 61; Coyne v. Bowe, 23 App. Div. 261, 48 N. Y. Supp. 937; and many others. These cases determine that the insured in a mutual benefit certificate of this character has no vested right or interest in the *779amount secured to be paid by the certificate. The insured has the single right to designate and change the beneficiary named in the certificate. It untrammeled by any extraneous circumstances, his right in this respect is absolute. It is the only right, however, of which he is possessed. It is also well settled that the certificate^ and the constitution, laws, and by-laws of the organization constitute the contract between the parties, and their rights are to be. determined thereby. In re Equitable Deserve Fund Life Ass’n of New York, 131 N. Y. 354, 30 N. E. 114; Collins v. Collins, 30 App. Div. 341, 51 N. Y. Supp. 922; Bird v. Association, 30 App. Div. 346, 52 N. Y. Supp. 1044; People v. Life & Deserve Ass’n of Buffalo, 150 N. Y. 94, 45 N. E. 8. Under the provisions of the present constitution and laws of this association, the insured was required to surrender his old certificate, and procure the issuance of a new one, with the name of the new beneficiary therein before any change would be effected. There is no pretense that he did this, or that he attempted to do it. On the contrary, the certificate was never surrendered, or any attempt made so to do. It was delivered to the wife, but under such delivery she took no right or interest therein, and could not do so, as there was no right or authority under the contract to make change of beneficiary in such form; and the insured could not change the contract, or vest any interest therein, by mere delivery of the certificate. Nothing which appears in Luhrs v. Luhrs, 123 N. Y. 367, 25 ,N. E. 388, or Manning v. Association, 86 Ky. 136, 5 S. W. 385, at all conflicts with the doctrine of the cases which we have cited. In both there was an attempt made to change the beneficiary. In the Luhrs Case, as in the Kentucky case, everything which the insured could do he had done to effect a change, and in all substantial particulars had complied with the rules which authorized him to make the-change. All that remained to be done was solely to be performed by the organization; and, as it subsequently did what the insured intended should be done, the change was held to have been effected. In the Kentucky case the insured had left his certificate with the subordinate lodge, and could not comply with the rule of the organization requiring the request for change of beneficiary to be indorsed thereon; but the lodge to which he sent his letter had the certificate, and the insured had done all that he could do, except the payment of the fee of 50 cents. So far as the payment of that fee was concerned, it is so evidently for the benefit of the association, and it alone, that, having been acted upon, it was quite proper to hold that such requirement was waived, and no advantage could be taken from such failure by any person. If that case should be construed as holding that the whole of the constitution and laws with respect to the method to be followed by the insured to effect a change in the beneficiary was solely for the benefit of the company, and might be waived by it, without regard to the rights of the beneficiary regularly designated, it is not in harmony with the rule announced in the cases to which we have called attention. But. in any event, no act was done which makes the rule of these cases applicable to the facts of the present case. They are, consequently, not authorities in support of the appellant’s contention. It is also evident that the plaintiff acquired *780no rights by the surrender of the certificate to the defendant. She was not vested with the slightest property right or other interest therein. The possession of the certificate gave her no right of enforcement of its provisions for her benefit. The right to receive the moneys secured to be paid by it was vested in the defendant immediately upon the death of the insured. This right could not be added to or taken away by the delivery or nondelivery of the certificate. So that there was no benefit that could by any possibility inure io the plaintiff by the delivery of the certificate, as she was wholly without interest in it or its proceeds.
It follows that the judgment should be affirmed, but without costs. All concur.